Title: To George Washington from Commodore Esek Hopkins, 2 September 1776
From: Hopkins, Esek
To: Washington, George



Sir
Providence Septr 2nd 1776

I am Order’d by the Marine Committee to get the Valuation of the Stores that I brought from New Providence, and as part of them was sent to Newyork by your Order should be glad you would Order Mr Knox, or some other of your Officers to put a Value on them, and order them to transmit such Valuation to me as soon as Convenient.
Sir Should be extremely oblig’d to you if you have Settled a Cartell with Admiral or General Howe, if you would endeavour to get one Mr Henry Hawkings who was taken out of the Sloop L’Aaimable Marie Peter Douville Master the 20th May last, off Shrewsberry Inlet near Sandy Hook, and I believe is now on board the Phœnix, and I hear acts as a common hand—he is young man and a near kinsman of mine, and his Father and Mother are very A[n]xious to get him Exchang’d.
I can send a Prisoner of almost any Rank that may [be] required for him.
Your assistance in this matter will very much oblige Sir Your most humbl. Servt

E.H.

